Title: From George Washington to Thomas Johnson, 8 July 1786
From: Washington, George
To: Johnson, Thomas



Dear Sir,
M[oun]t Vernon 8th July, 1786

It was not ’till our return to the great Falls, that Colo. Gilpin and myself discovered the error of the propos’d meeting of the Directors of the Potomac Company at Alexandria on Monday preceding the first day of August. The general Meeting of the company it seems is, by Law, to be held on the first Monday in that month; & this not happening, in the present year, ’till the 7th day of it—we wish that the Meeting of Directors may take place on the Saturday before; of which I pray you to give Mr Lee notice. I am &c.

G: Washington

